Title: To Benjamin Franklin from George Washington, 18 October 1782
From: Washington, George
To: Franklin, Benjamin


Sir,
Head Qrs. State of New York 18th. Octr. 1782.
I have been honored with two favors of Your Excellency—one presented by the Count de Segur, of the 2d. of April—the other delivered by the Prince de Broglie of the 8th.—both which were rendered doubly agreeable, by the pleasure I had in receiving them from the hands of two such amiable & accomplished Young Gentlemen.—
Independent of my esteem for your Excellency—be assured Sir, that my respect & regard for the French Nation at large, to whom this Country is under so great obligations—as well as the favourable impressions I have conceived for these particular Characters, will secure my warmest attention to the persons of these distinguished young Noblemen.
I am much obliged by the political information which you have taken the trouble to convey to me—but feel myself much embarrassed in my wish to make you a return in kind.— At the first of the Season the expectations of America were much raised, in consequence of the change of the British Ministry & the measures of Parliament.— But events have shewn, that these hopes have risen too high— The Death of the Marqs. of Rockingham, the advancement of the Earl of Shelburn, and the delays of Negociation, have given us very different impressions from those we at first conceived— We now begin again to reflect upon the persevering obstinacy of the King, the Wickedness of his Ministry, & the haughty pride of the Nation, which ideas recall to our Minds, very disagreeable prospects—and a probable continuance of our prest. troubles.
The Military operations of the Campaign, are drawing to a close, without any important events on this side the Water unless the evacuation of Charlestown, which is generally expected, but not yet known to me, should take place and form a paragraph in the page of this years history.
The British Fleet from the West Indies, still continues in New York— I have not been able yet to decide on the Enemy’s intentions there— It is generally thought that a detachment of their Troops will sail with them when the Fleet returns to the West Indies, where it is conjectured their efforts for the Winter, will be prosecuted with vigor.
I have the honor to be. with great esteem & Regard Sir Yr. Excelly’s Most Obt Se
Go: Washington
His Excelly. Doctr. Franklin. Minister at the Ct. of France.Duplicate
